Citation Nr: 1221608	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for hypertension, rated noncompensably disabling prior to July 12, 2007 and 10 percent disabling thereafter.

2.  Entitlement to a higher initial rating for coronary artery disease, rated 10 percent disabling prior to July 12, 2007 and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

The Veteran's electronic Virtual VA folder was reviewed in connection with this claim.


FINDINGS OF FACT

1.  Prior to July 12, 2007, the Veteran was not shown to have been on medication for his blood pressure with a history of diastolic pressure of 100 or more, or to have diastolic pressure predominately 100 or more, or to have systolic pressure of 160 or more.  

2.  Beginning July 12, 2007, the Veteran was not shown to have diastolic pressure predominantly 100 or more or systolic blood pressure predominantly 200 or more.

3.  Prior to July 12, 2007, the Veteran was not shown to a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or to have cardiac hypertrophy or dilation on as shown by electrocardiogram, echocardiogram, or x-ray.

4.  Beginning July 12, 2007, the Veteran was not shown to have more than one episode of congestive heart failure within the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for hypertension, rated noncompensably disabling prior to July 12, 2007, and 10 percent disabling thereafter were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, diagnostic code 7101 (2011).

2.  The criteria for a higher initial rating for coronary artery disease, rated 10 percent disabling prior July 12, 2007, and 30 percent disabling thereafter were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, diagnostic code 7005 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in May 2006, prior to the rating decision that is appealed herein, which explained what the evidence needed to show in order to establish service connection for a claimed disability and what evidence the Veteran needed to submit and what evidence VA would obtain on his behalf.  The May 2006 letter also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claims for higher initial ratings are downstream issues from his service connection claims.  The RO granted service connection for hypertension and coronary artery disease, and assigned initial staged ratings for each disability.  The Veteran then filed a notice of disagreement arguing that he should have received higher ratings.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence that is necessary in order to substantiate the newly raised issue. Id.  The Veteran was sent an SOC in July 2008 that addressed these issues, as well as subsequent supplemental statements of the case (SSOCs) the most recent of which was in October 2009.

In addition to its duties to provide the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment record and private treatment records.  The Veteran's service treatment records were unavailable.  The Veteran was afforded appropriate VA examinations in connection with his claims.


Initial Ratings

The Veteran contends that his hypertension and heart disease are worse than is encompassed by the currently assigned disability ratings.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO assigned staged ratings for each of the Veteran's disabilities in this case. 

	A.  Hypertension

The Veteran's hypertension is rated pursuant to 38 C.F.R. § 4.104, diagnostic code 7101.  A rating of 10 percent is assigned where a Veteran's diastolic blood pressure is predominantly 100 or more; this is also the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control of his or her hypertension.  A rating of 20 percent is assigned when a Veteran's diastolic blood pressure is predominantly 110 or more or his or her systolic blood pressure is predominantly 200 or more.  A rating of 40 percent is assigned when a Veteran's diastolic blood pressure is predominantly 120 or greater.  A rating of 60 percent is assigned when a Veteran's diastolic blood pressure is predominantly 130 or more.  

Additionally, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

VA treatment records reflect that in January 2006, the Veteran reported that his wife checks his blood pressure and it usually runs 130-140/60s.  An April 2006 treatment record reflected that the Veteran had "borderline" hypertension.  VA treatment records prior to July 12, 2007 do not show systolic blood pressure predominantly 160 or more or diastolic pressure predominantly 100 or more.  The Veteran was not shown to have any blood pressure readings meeting this criteria during time.  A private treatment record from May 2006 showed a blood pressure of 122/70.  The Veteran was prescribed medication for his blood pressure and chest pain.  However, there is no record of prior blood pressures that showed a history of diastolic pressure of at least 100.  Rather, the Veteran appears to have isolated systolic hypertension and his diastolic pressures have never been 100 or greater.  The evidence does not show that the Veteran met the schedular criteria for a compensable rating for hypertension prior to July 12, 2007.

The Veteran was afforded a VA examination on July 12, 2007.  At that time, the Veteran reported that his blood pressure ranged in 240s to 260s prior to taking blood pressure medications around 2006.  This is not consistent with his treatment records from 2006, which do not show such high readings.

There was no evidence of traumatic injury to the heart, cardiac neoplasm, hypertensive renal disease, epistaxis related to hypertension, stroke related to hypertension, or other hypertension related disease.  The Veteran did get headaches.  He required continuous medication for control of his hypertension.

Three blood pressure readings were taken which were 165/88, 169/89, and 155/86, meeting the criteria for a 10 percent rating due to systolic pressure of 160 or greater. 

The Veteran continued to be treated at VA, but there are no records of systolic blood pressure of 200 or more or diastolic blood pressure of 110 or more.  Blood pressure in August 2009 was 140/86 and this is the most recent reading in the treatment records.  

The Veteran was afforded another VA examination in July 2009.  At that time, three blood pressure readings were taken which were 176/68, 166/85, and 165/85.  There was assessed to be no significant effects of hypertension on occupational activities or activities of daily living.  

The Veteran was reexamined with respect to his heart in March 2010 and his blood pressure readings at that time were 148/81, 151/80, and 144/79.  

The evidence does not show that the Veteran had systolic blood pressure readings predominantly 200 or greater or diastolic blood pressure readings predominantly 110 or greater at any time.  Recorded blood pressures documented in the claims file are all lower than this.  The criteria for a rating in excess of 10 percent for hypertension were not met at any time relevant to this appeal.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran was not shown to have any unusual symptoms or limitations related to his blood pressure.

	B.  Coronary artery disease

The Veteran's CAD is evaluated pursuant to 38 C.F.R. § 4.104, diagnostic code 7005.  A rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or when there is evidence of cardiac hypertrophy or dilation on an electrocardiogram, echocardiogram, or x-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran's treatment records indicate that the Veteran had multivessel stenting after a positive stress test with METS of 7.9 in spring 2006.  A private treatment record from May 2006 indicated that the Veteran was exercising and had quit smoking.  He was able to walk almost the first 9 holes on the golf course.  He did not have any pain, pressure, nausea, vomiting, diaphoresis, or other cardiac symptoms at that time.  He took Plavix for his coronary artery disease.  There is no evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or and no evidence of cardiac hypertrophy or dilation on an electrocardiogram, echocardiogram, or x-ray at this time.  The schedular criteria for a rating in excess of 10 percent were not met.

The Veteran was examined by VA on July 12, 2007.  At that time, his condition was noted to have been improved.  There was no history of trauma to the heart, cardiac neoplasm, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, or pericarditis.  The Veteran had a mild heart attack in the past but it was unknown when.  Continuous medication was required to treat the Veteran's coronary artery disease.  There was no history of syncope, angina, or dizziness.  There was dyspnea on severe exertion.  The Veteran felt fatigued on a daily basis.  He reported that he was able to walk one mile in thirty minutes.  Heart rhythm was regular and there were no murmurs, clicks, or pericardial rubs.  Chest shape was normal.  Breath sounds were clear.  Percussion was normal.  Stress test was greater than 10 METS.  Testing for left ventricular dysfunction was not done.  Heart size was normal by x-ray.  Coronary artery disease had no specific effects on the Veteran's occupation or daily activities.  The Veteran reported that he lost one week from work in the last twelve months due to his heart problem.

The Veteran was reexamined in July 2009.  At that time the Veteran reported that he was able to walk one mile in 20 to 30 minutes.  There was the new onset of chest tightness with climbing stairs about eight months ago and an evaluation of that was pending.  There was no history of trauma to the heart, cardiac neoplasm, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, or pericarditis.  The Veteran had a mild heart attack in the past but it was unknown when.  Continuous medication was required to treat the Veteran's coronary artery disease.  There was no history of syncope.  There was dyspnea on severe exertion.  There was fatigue at least monthly, and angina and dizziness weekly.  Heart rhythm was regular and there were no murmurs, clicks, or pericardial rubs.  The chest shape was normal and breath sounds were clear.  Peripheral edema findings were 1+.  Stress test results were 9 METS.  Test for left ventricular dysfunction was not done.  Heart size was normal by electrocardiogram.  There were no significant effects on the Veteran's employment although he was limited in some physical activities at work due to chest tightness.

The Veteran was reexamined in March 2010.  He was still taking medication for his heart disease.  He reported that he now got shortness of breath after walking about 10 minutes or climbing stairs.  There was no history of rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, angina, dizziness, syncope, or fatigue.  There was a history of the stenting, myocardial infarction, hypertension, and dyspnea on moderate exertion.  There was no evidence of congestive heart failure or pulmonary hypertension.  Occasional extra systoles were noted during auscultation and heart rhythm was regularly irregular.  Estimated METS were 5-6.  Heart size was larger than normal by x-ray and an EKG showed sinus rhythm with frequent premature ventricular complexes and a T wave abnormality.  The Veteran was advised to see his primary care doctor about these abnormal results.  

The examiner opined that the Veteran was unable to do shopping, carry heavy objects, or take part in recreation, sports, or exercise.  He had no problem with self care activities and was able to drive short distances without any problem.  As far as work, the Veteran would not be able to do physical work involving lifting or carrying any object more than 20 pounds, walking long distances, or climbing stairs.  There were no problems with sedentary work.  

There is no evidence that the Veteran had more than one episode of congestive heart failure within the past year, or a workload of greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no evidence the Veteran ever had congestive heart failure and estimated METS were 5 to 6.  

The Board also finds that the Veteran's symptoms did  not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The schedular provisions contemplate the reported findings.


ORDER

A higher initial rating for hypertension, rated noncompensably disabling prior to July 12, 2007, and 10 percent disabling thereafter, is denied.

A higher initial rating for coronary artery disease, rated 10 percent disabling prior to July 12, 2007, and 30 percent disabling thereafter, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


